Citation Nr: 0336661	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  02-00 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for defective vision. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.  J. Vecchiollo

INTRODUCTION

The veteran served on active duty from February 1944 to May 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision of the Pittsburgh, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office (RO).

A hearing before a local hearing officer at the RO was 
conducted in February 2002.  And the veteran also more 
recently testified at an additional videoconference hearing 
in June 2003 before the undersigned Veterans Law Judge (VLJ) 
of the Board.

For reasons discussed below, the Board will find that new and 
material evidence has been received to reopen the claim for 
service connection for defective vision, and grant service 
connection for dry right eye.  The veteran has other eye 
disabilities, however, which cannot be granted based on the 
evidence currently of record.  They will be REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  In June 1986, the RO denied the veteran's claim of 
service connection for defective vision.  He did not appeal 
that decision, despite being notified of it and apprised of 
his procedural and appellate rights.

2.  The Board in a July 1991 decision concluded that new and 
material evidence had been received to reopen the claim for 
service connection for defective vision; but after reopening 
the claim, the Board denied it on the merits.



3.  The evidence received since that July 1991 Board decision 
is neither cumulative nor redundant and raises a reasonable 
possibility of substantiating this claim.

4.  The veteran began experiencing dry right eye while in 
service.  


CONCLUSIONS OF LAW

1.  Evidence received since the Board's July 1991 final 
decision that denied the appellant's claim for service 
connection for defective vision is new and material and, 
thus, this claim is reopened.  38 U.S.C.A. §§ 5108, 7104(b) 
(West 2002); 38 C.F.R. § 3.156 (2003).
	
2.  The veteran's dry right eye was incurred in service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 1985, the veteran requested service connection 
for an eye disability.  the veteran stated a gun fired aboard 
ship burning his face and causing extreme loss of hearing and 
eyesight.

A June 1986 rating decision denied service connection for 
defective vision as service medical records were negative for 
a vision problem, the veteran's DD Form 214 was negative for 
a Purple Heart Medal, and a February 1986 VA examination 
showed no evidence of burns to the head or face.  The 
examiner who performed the VA examination did note that the 
veteran had an eye lens implant.  

The veteran was notified of this decision later that month, 
but did not file a timely appeal.  



In October 1989, the veteran attempted to reopen his claim, 
and submitted two statements from fellow sailors who served 
with him aboard the USS Sullivans.  One sailor noted that the 
veteran was operating a 20-millimeter anti-aircraft gun 
warding off kamikaze attacks when a 5-inch gun swung toward 
the veteran without warning and fired a shell.  The sailor 
stated that the veteran was injured by the concussion and 
muzzle flash of the gun.  The other sailor stated that, 
although he did not witness the event, he did witness the 
veteran and three other sailors report to sick bay with 
concussions and flash burns during the attack.  

A December 1989 confirmed rating decision found that the two 
statements were not new and material evidence as they 
duplicated the statements previously submitted by the 
veteran.  The veteran filed a notice of disagreement in 
January 1990.  He was issued a statement of the case in April 
1990, and he filed a timely substantive appeal.  

In a July 1991 decision, the Board found that the veteran 
presented new and material evidence to reopen his claim for 
service connection for defective vision.  The Board also 
denied service connection for the disability on the basis 
that defective vision was not objectively demonstrated in 
service or for many years thereafter.

The July 1991 Board decision is final and binding on the 
veteran based on the evidence then of record.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.1103.  There must be 
new and material evidence during the years since to reopen 
his claim and warrant further consideration of it on a 
de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board must determine whether new and material evidence 
has been submitted since the Board's July 1991 decision, 
before proceeding further, because this preliminary 
determination affects the Board's legal jurisdiction to reach 
the underlying claim to adjudicate it de novo.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  And if the 
Board finds that no such evidence has been submitted, the 
analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Id.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id., at 1384.  
See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
However, when determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that materiality contemplates evidence that "tend[s] to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence:  first, VA must determine whether new 
and material evidence has been submitted according to the 
requirements of 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is 
well grounded pursuant to 38 U.S.C.A. § 5107(a); and third, 
if the claim is well grounded, VA may proceed to evaluate the 
merits of the claim after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  See Elkins v. 
West, 12 Vet. App. 209 (1999) (en banc) and Winters v. West, 
12 Vet. App. 203 (1999) (en banc).

Since, however, the well-grounded requirement has been 
totally eliminated by the Veterans Claims Assistance Act of 
2000 (VCAA), the Board need only consider whether new and 
material evidence has been submitted to reopen the claim and, 
if so, may proceed directly to adjudicate it on the full 
merits assuming the VCAA notice and duty to assist 
requirements have been satisfied.  Cf. Bernard v. Brown, 
4 Vet. App. 384 (1993); see also Fossie v. West, 12 Vet. App. 
1 (1998).

As defined by the regulation in effect when the veteran filed 
this claim prior to August 29, 2001, new and material 
evidence meant evidence not previously submitted to agency 
decision makers, which bore directly and substantially upon 
the specific matter under consideration, which was neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled was so 
significant that it had to be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2003).  
The amended version of 38 C.F.R. § 3.156(a), concerning the 
revised definition of what constitutes new and material 
evidence, is inapplicable because the veteran petitioned the 
RO to reopen his claim prior to the August 29, 2001, cutoff 
date for applying the new definition.  

Service connection may be established for disability 
resulting from a personal injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its 
natural progression.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In July 1995, the veteran's Congressman submitted a letter 
with enclosed evidence and referenced the veteran's desire to 
obtain service connection for eye disabilities due to a 
muzzle blast injury in service.  

In connection with the application to reopen, the Board notes 
that the veteran submitted several letters from private 
optometrists.  

In a letter dated in July 2000 Katherine C. Erlichman, O.D., 
stated that the veteran's continual problems with vision and 
irritated eyes are the result of ocular injuries sustained in 
service and that he probably developed cataracts at a young 
age secondary to the blast, and he subsequently developed 
retinal detachment and dry eye syndrome.  

In a letter dated in July 2000 W. Blaine Shuke, O.D., stated 
that the veteran was examined in July 2000 and that he 
suffered from chronically dry eyes, a cataract was removed 
from the right eye in 1980, a cataract was removed from the 
left eye in 1987, and he suffered a rhegmatogenous retinal 
detachment of the right eye in 1987.  Surgical repair of the 
latter injury improved his right eye vision to 20/40.  The 
optometrist opined that it was quite possible and likely that 
the veteran's ongoing eye problems were the result of ocular 
injuries sustained from the reported inservice gun blast.  

A VA examination was conducted in November 2000.  The 
diagnoses were pseudoaphakia, dry eye syndrome, and old 
retinal scarring.  In an addendum to the examination dated 
the same day, the examiner stated that he reviewed the 
veteran's claims file and opined that the veteran's dry right 
eye is the only problem associated with the gun blast in 
service.  

The Board denied the claim in July 1991 because service 
connection for the disability on the basis that defective 
vision was not objectively demonstrated in service or for 
many years thereafter.  The additional evidence from the 
private optometrists and the VA examiner who conducted the 
July 2002 examination, received since that denial, is 
particularly significant and material as this is the first 
evidence of record that the veteran's eye disabilities are 
possibly due to his putative in service injury.  So this 
evidence are new and material evidence and, therefore, 
sufficient to reopen his claim for service connection 
for defective vision.

The examiner who conducted the July 2000 VA examination 
reviewed the veteran's claims file and opined that the 
veteran's right dry eye was the only eye condition caused by 
the putative in-service gun blast.  Therefore, service 
connection is warranted for right dry eye.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

However, service connection cannot currently be granted for 
the remainder of the eye disabilities that the private 
optometrists attributed to the putative in-service gun blast.  
When determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed."  Justus, 
supra.  The private optometrists, though, relied on the 
history given by the veteran and they did not discuss the 
reasoning upon which their assumptions were based, so the 
Board is not bound to blindly accept their medical 
conclusions since they have no greater probative value than 
the facts alleged by the veteran.  Swann v. Brown, 5 Vet. 
App. 229, 233 (1993).  See, too, Elkins v. Brown, 5 Vet. App. 
474, 478 (1993); Owens v. Brown, 7 Vet. App. 429 (1995).



In addition, on November 9, 2000, the President signed into 
law the VCAA, which since has been codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
The implementing regulations are found at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  The provisions of the 
VCAA and the additional notification and assistance the 
veteran will be afforded before deciding his claim concerning 
his other eye conditions on the merits will be discussed in 
greater detail in the REMAND following the ORDER.


ORDER

As new and material evidence has been received, the claim of 
service connection for defective vision is reopened, and 
service connection is granted for dry right eye.  The appeal 
is allowed to this extent, and this extent only, subject to 
the further development discussed below.


REMAND

The veteran was granted Social Security Administration (SSA) 
disability insurance benefits in February 1978.  A list of 29 
exhibits pertaining to that decision is of record.  However, 
the actual records were never obtained.  Once the VA is put 
on notice that the veteran is in receipt of such benefits, 
the VA has a duty to obtain these records.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Masors v. Derwinski, 
2 Vet. App. 181 (1992).  The RO should attempt to obtain the 
veteran's entire SSA file.  

In addition, the Board notes that the veteran underwent 
several eye surgeries in the 1980's, but these medical 
records and the medical records of Drs. Erlichman and Shuke 
are not on file.  The RO should obtain these records, too.

As well, the RO should have the veteran reexamined to 
determine the etiology of his remaining eye disabilities, 
besides his dry right eye just recently service connected in 
this decision.  See 38 C.F.R. § 3.159(c)(4)(i) (2003).  

So this case must be returned to the RO for compliance with 
the preliminary notice and duty to assist provisions of the 
VCAA, and to have the claim reconsidered on the merits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  This includes apprising 
the veteran of the recently passed 
Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003), and its implications.

2.  Also request all documents pertaining 
to an award of benefits from the SSA, and 
specifically request copies of the 
medical records upon which the SSA based 
its decision.

3.  As well, contact the veteran to 
obtain the information necessary to 
acquire his complete clinical records 
pertaining to any treatment for an eye 
disability that are not currently of 
record.  Specifically the RO should 
request any records from Drs. Erlichman 
and Shuke.  The veteran should also 
provide the names and addresses of any 
physician who treated him for his 
cataract surgeries and rhegmatogenous 
retinal detachment.  

4.  Upon completion of the above 
development, schedule the veteran for an 
appropriate examination of his eyes to 
determine the nature, extent, and 
etiology of his current eye disabilities 
(other than dry right eye).  The claims 
folder must be available to and be 
reviewed by the examiner.  All clinical 
findings should be reported in detail.  
The examining physician should express an 
opinion as to whether it is at least as 
likely as not that any current eye 
disability (other than dry right eye) is 
related to service.

5.  Then the RO should readjudicate the 
claim on the merits, i.e., de novo, based 
on all of the evidence in the claims 
folder (c-file).

6.  If service connection for defective 
vision remains denied, the veteran should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



